Argued April 23, 1934.
This appeal is from an order of the Court of Common Pleas of Montgomery County dismissing exceptions to the report of the recount board appointed in the contested election for the office of tax collector in the Borough of Lansdale. The return sheet of the board showed that appellant received 1,429 votes while his principal opponent, Joseph K. Weaver, obtained 1,431 votes. Appellant alleges error on the part of the court below in confirming the report of the recount board and allowing a number of ballots to be counted for Weaver, averring the marking thereon destroyed their validity.
Even if appellant's contention as to the effect of the marks on the ballots in question were correct (which we do not here decide), we would nevertheless be obliged to dismiss the appeal. There is nothing in the record from which we can determine the merits of the claim. The alleged mis-marked ballots are not before us nor have we photographic reproductions of them. All that appears are pen and ink drawings, purporting to be facsimilies of the originals, but merely representing counsel's recollection of the appearance of the ballots themselves. At the time the recount board examined and computed the votes no exception was taken to its action in declaring valid the ballots now in question, and at the termination of the count the ballots were returned to the boxes and delivered to the county commissioners. Without at all questioning the veracity of counsel, it is manifestly impossible for this court, or the court below, to determine the legal questions involved upon such insufficient evidence.
Appeal dismissed at appellant's costs. *Page 390